Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
	Claims 1-12 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Amer (US 2012/0277700 A1); and Smith (US 4344443 A).  
 	As to independent claims 1 and 6, Amer teaches:  		(as per claim 1) an ostomy adhesive skin barrier replacement system 100/200/300 [ostomy seal applicator guide 100, ostomy seal 200, and adhesive 300 Fig. 1-7 0032, lines 1-29]; and  		(as per claim 6) a method of changing a used ostomy appliance by providing and using the replacement system further comprising a receptacle, tubular body 110 [0033, lines 1-2] with an inner absorbent member 120 [0037, line 1, to 0039, line 13] to replace the used wafer with a new wafer/seal 200 and adhesive 300 slid over receptacle/guide 100 pressed over stoma for absorbent member 120 to absorb stomal effluent; the wafer 200 applied to a cleaned peristomal skin surface; withdrawing the receptacle 110;  and applying a clean ostomy pouch to the wafer ring/ostomy seal 200  
 	Smith teaches an ostomy adhesive skin barrier replacement system, appliance 10 Fig.1-6 [Col.2, line 47]; and method of replacing an ostomy appliance [Col.3, line 35, to Col.4, line 14]; the system comprising: a replacement wafer/adhesive sealing ring 30 [Fig.6, Col.4, line 4] supported by a collar 16 Fig. 2 [Col.3, lines 16-17]; the collar 16 slidable over a tubular object, post 14 [Col.4, lines 24-25]; and a collar stand/base 12 Fig.2 [Col.3, lines 7,5-8]; 	wherein the system further comprises:   	 		a collar stand member, base 12 Fig.1-3b [Col.3, line 7] a first end (top) and a second end (bottom) Fig.1-3b and defining a longitudinal tubular opening 22 between said first end and a middle portion above the bottom end, for telescopically receiving the tubular object/ post 14 therethrough [Col.3, lines 5-8];  		wherein said collar stand 12 may be placed in an upright manner on a flat horizontal surface so that said tubular opening 22 between said first end (top) and above said second end (bottom) are in a generally vertical orientation Fig. 2 [Col.3, lines 5-8].

 	The combination of Amer and Smith does not teach that:
 		said first end of said collar stand member is circular in shape and the opening extends to the 2nd bottom end;  		said outer perimeter of said first end has a second diameter that is smaller than said first diameter, so that said first end of said collar stand member fits within an inner portion of said wafer ring for applying pressure to said wafer within said wafer ring in order to adhere said wafer to skin surrounding a stoma; anda heating element disposed on said first end thereof.

	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Amer and/or Smith, and one of skill would have not been motivated, to provide the above combination of a circular 1st end of the collar stand with the 2nd diameter of outer perimeter of the 1st end less than the 1st diameter of the inner perimeter of the wafer ring, so that the 1st end fits within wafer ring and applies pressure to wafer to adhere to the skin; and to provide a heating element.   	One of skill in the art would not have been motivated to provide this combination, as Smith teaches different elements to adhere the adhesive wafer to the skin, where Smith teaches that:  		the opening 22 between the 1st and 2nd ends of the collar stand/base 12 holds the distal end of the tubular object/post 14 is held upright on the horizontal surface so that the adhesive wafer /sealing ring 30 is supported by collar 16 at the top of the tubular object/post 14 Fig.2 [Col.3, lines 5-19]; and 		the function of applying pressure to the wafer ring 30 to adhere to the wafer to the skin is provided by sliding the collar 16 over the tubular object/post 14 when it is separated from the collar stand 16 [Col.4, lines 5-14]. 	Thus, there is no motivation to modify Smith to use the collar stand/base 14 to apply pressure to the adhesive wafer to attach the wafer to the skin, because: 		the recited function of adhering the adhesive wafer to the skin is provided by the combination of the collar 16 sliding over the tubular object/post 14;  		the collar stand/base 12 is taught only to be used to support the post 14 and collar 16 while placing the adhesive wafer on the collar 16 around the post 14 prior to application [Col.3, lines 15-19]; and  		the collar stand/ base 12 is closed at the bottom of opening 22 and cannot slide over the tubular member 14. 	Thus, the combination of Amer and Smith fail to teach or fairly suggest present claims 1-12 of Applicants.

No Non-Statutory Double Patenting
 	It is noted that the claims of US patent Nos.: 10,478,328 (issued from parent application 16/407898); 10,357,393 (issued from parent application 15/725523); and 10,130,505 (issued from parent application 14/960759); do not render obvious the present claims 1-12, e.g., where the claims of these patents do not teach or fairly suggest the presently claimed element of a collar stand that includes a heating element disposed on said first end thereof.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art. 

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva, can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the 
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781